DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2021.
Claims 17, 18 and 21-35 are examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18 and 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Evaluating enablement requires determining whether any undue experimentation is necessary for a skilled artisan to determine how to make and/or use the claimed invention.  Factors to be considered in determining whether any necessary experimentation is “undue” include, but are not limited to: a) the breath of the claims; b) the nature of the invention; c) the state of the prior art, the level of one of ordinary skill; d) the level of predictability in the art; e) the amount of direction provided by the inventor; f) the existence of working examples; and g) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988).  
The breath of the claims:  Claim 17 is directed to a method for preventing lipid peroxidation of skin, the method comprising contacting a personal care composition comprising a carrier and a surfactant system comprising at least one amphoteric surfactant and at least one anionic surfactant with the skin; and exposing the skin to pollution, wherein the personal care composition prevents lipid peroxidation of the skin.  
Claim 18 is directed to a method for treating lipid peroxidation of skin, wherein the same method steps of claim 17 reduces lipid peroxidation in and on the skin after exposing the skin to pollution. 
In both claims, the type of the skin of the present methods is not particularly defined.  
The nature of the invention:  The nature of the invention to a method of protecting skin from lipid peroxidation, the method comprising topically applying to the skin a composition comprising an amphoteric surfactant and an anionic surfactant in a carrier and exposing the skin to pollution.  

The state of the prior art:  Lipid peroxidation in a living organism is a natural phenomenon which cannot be prevented.  Rembiesa teaches that reactive oxygen species are formed in each living cell during mitochondrial reactions as well as under the influence of external factors such as toxic chemicals or pollutants.  See “The impact of pollution on skin and proper efficacy testing for anti-pollutions claims”, Cosmetics 2018, 5, 4; doi;10.3390/ cosmetics 5010004, p. 3, 2.2. Generation of Reactive Oxygen Species (ROS).  The reference teaches, “[A]ccumulated ROSs react with the skin lipids, initiating the lipid peroxidation, due to which the permeability of the skin barrier is disrupted.”   The reference also teaches that increased production of serum malondialdehyde (MDA) can be a possible marker of oxidative stress caused by pollutions.  
The level of predictability in the art:  Since lipid peroxidation is a natural phenomenon, prevention of such by topical application of a cosmetic composition is highly unpredictable. 

The amount of direction provided by the inventor:  Applicant states that Table 2 shows MDA measured from pig skin treated with an invention formulation and a control personal care composition after the skin was treated with the respective compositions and exposed to ozone, wherein the amount of MDA measured was used as a biomarker for lipid peroxidation.  However, Table 2 is labeled as the “MDA measured … Before Exposure to Ozone”.  Similarly, in Example 2, although applicant states that the amount of MDA measured from the pig skins exposed to ozone before treatment with the invention and control composition is shown in Table 3, the table is labeled as “MDA Measured  . . . After Exposure to Ozone”.  Within these tables it is not clear which numbers represent the amount of MDA before or after the treatment with the compositions.    
The existence of working examples:  
Examples 1 and 2 of the present specification indicate that the test results are quantified to OPF (ozone protection factor) of about 49 %.  Applicant teaches that relatively less MDA was measured in the pig skin treated with the test personal care composition than the pig skin treated with the control: “Specifically, a decrease in MDA“ of about 45 or 33 % was observed between the control and the test composition.  In this case, applicant defines OPF to depend on the type of the control composition as the amount of MDA obtained from the skin treated with the control composition is a factor (i.e., OPF=[(MDACONTROL)-(MDATEST)]/(MDA CONTROL) x 100).  See present spec. p. 19, last line.  Applicant indicates that the control can be water or a “comparative” product; however, the control product in this case contains sodium laureth sulfate, which is a well-known to irritate skin and exerts negative environmental effects on skin barrier.  See Rembiesa, p. 5, first full paragraph.  It is viewed that the comparison of the MDA levels of the skin treated by the present method against the skin treated with a composition containing such known skin irritant may not fairly represent whether the presently claimed method prevents or decrease lipid oxidation in skin.  
Furthermore, as suggested by the reference, the in vitro results obtained from separated pig skin may not necessarily indicate actual cell behaviors in a living organism, which naturally produces mechanisms to oxidize radical ROS. See Rembiesa, p. 5, 3.2. In Vitro Efficacy Testing. 
. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Rembiesa particularly mentions on p. 5, 3rd full paragraph: 
The in vivo methods for anti-pollution testing mimic real-life conditions, so some are perceived as more reliable as compared to in vitro studies. However, the data interpretation might be complicated because of the limited number of individuals in the examination group and high variability within the group. In vivo assays allow one to detect and measure the changes occurring in the skin cells after exposure to pollution. They also allow one to evaluate whether those changes are significant or not. However, it is not possible to observe the molecular routes responsible for those changes, which is necessary for proper prevention and treatment. 

It is viewed that monitoring of prevention and treatment of lipid oxidation of skin using the present method would be difficult because of varying factors that play roles in lipid oxidation in living cells, which include natural formation of ROSs which react with skin lipids and cause the lipid peroxidation.  

In conclusion, the scope of the term “skin” in the present invention includes living human skin, and prevention of lipid oxidation of skin in living organism is not deemed probable as reactive oxygen species are formed in each living cell during mitochondrial reactions as well as under the influence of external factors.  Furthermore, the guidance and examples in the specification do not clearly show whether treatment of skin according to the invention method would successfully prevent or decrease lipid oxidation level in or on skin.  In this case, it is viewed that preventing or treating lipid peroxidation of skin as defined in the present claims was not described in the specification in such a way as to enable one skilled in the art to use the invention without undue experimentations. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18, 21-23, 26-30 and 32-35 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zimmerman et al. (US 5443817, published on August 22, 1995) (“Zimmerman” hereunder) as evidenced by Rembiesa et al. (“The impact of pollution on skin and proper efficacy testing for anti-pollutions claims”, Cosmetics 2018, 5, 4; doi;10.3390/ cosmetics 5010004).  
Zimmerman discloses a method of treating skin comprising contacting the skin with a personal care composition comprising a carrier (water) and a surfactant system comprising an amphoteric surfactant ( cocoamidopropyl betaine) and an anionic surfactant (sodium alpha-olefin sulfonate). The reference teaches that the composition is a cleanser to be applied to the facial skin.  In order to obtain such products or have such products in possession and use them, the user group of the prior art method would have to engage in commercial and industrial activities  It is also well known that a vast majority of human population is exposed to indoor or outdoor pollutants. See Rembiesa.  It follows that such user population inherently and unavoidably would have to be exposed to pollution in varying degrees.  The skin of the user group of the present invention must be inherently exposed to pollution after the composition is contacted to the skin; all the method steps of the present claims 17 and 18 must occur every time the Zimmerman composition is used. 
	In claims 17 and 18, regarding the specific effects of the surfactant composition on lipid peroxidation on the skin, it is well settled in patent law that the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.).  In this case, any effects on lipid peroxidation of the skin when prior art is used must be inherent due to the same structure of the personal care composition used in the same method steps as presently claimed by applicant.  
	 
	Claims 21-23 and 26 are met as the compositions 1-6 in Table 6 discloses cocoamidopropyl betaine present in 3.3 wt % by the total weight of the composition. 
	Regarding claims 27-29, examples contain 6.8 wt%, 4 wt %, 2.8 wt %, 5.16%, 4.76 wt or 5.16 wt % of the anionic surfactant by the total weight of the composition.  
	Regarding claim 30, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consists essentially of" will be construed as equivalent to "comprises". See MPEP 2111.03, III; PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of” for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of" applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989).  
	Regarding claims 32-34, prior art is free of sulfate-containing surfactants, coco-glucoside or salt thickeners.  Also note that Example 1 is free of any alkyl glucosides.  
	Regarding claim 35, the pH of the prior art compositions range between 4.7 and 4.9.  

Claims 17, 18, 21-23, 26-31 and 34 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hardy (US 20150313827 A1, published on November 5, 2015) as evidenced by Rembiesa.  
	Hardy discloses a method of treating skin with a composition comprising   carrier (water) and an amphoteric surfactant (cocamidorpropyl betaine) and an anionic surfactant (sodium laureth sulfate).  See Table 1. 
The reference teaches that the composition is a cleanser to be applied to the facial skin.  In order to obtain such products or have such products in possession and use them, the user group of the prior art method would have to engage in commercial and industrial activities  It is also well known that a vast majority of human population is exposed to indoor or outdoor pollutants. See Rembiesa.  It follows that such user population inherently and unavoidably would have to be exposed to pollution in varying degrees.  The skin of the user group of the present invention must be inherently exposed to pollution after the composition is contacted to the skin; all the method steps of the present claims 17 and 18 must occur every time the Hardy composition is used. 
	In claims 17 and 18, any effects on lipid peroxidation of the skin when prior art is used must be inherent due to the same structure of the personal care composition used in the same method steps as presently claimed by applicant.  
	Claims 21-23 and 26 are met as the shower gel in Table 1 contains at least one betaine, in the amount of 3.5 wt % by the total weight of the composition.
	Regarding claims 27-29, the composition contains at least one anionic surfactant, sodium laureth sulfate, in the amount of 5.3 wt % by the total weight of the composition.  
	Regarding claim 30, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consists essentially of" will be construed as equivalent to "comprises". If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of" applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. 
	Regarding claim 31, the composition also contains a thickener which is a PEG-PPG-PEG poloxamer.  
	Regarding claim 34, prior art is free of coco-glucoside or a salt thickener.  

Claims 17, 18, 21, 22, 24-30 and 32-35 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dong et al. (US 2018/0016524 A1, priority to October 21, 2009) as evidenced by Rembiesa.  
	Dong discloses a method of treating skin with a composition comprising a carrier (water) and at least one amphoteric surfactant (cocodimethyl betaine) and at least one anionic surfactant (Bio-Terge AS-40, sodium C14-C16 olefin sulfonate).  See Table 4, Example 36. 
The reference teaches that the composition is a cleanser to be applied to the facial skin.  In order to obtain such products or have such products in possession and use them, the user group of the prior art method would have to engage in commercial and industrial activities  It is also well known that a vast majority of human population is exposed to indoor or outdoor pollutants. See Rembiesa.  It follows that such user population inherently and unavoidably would have to be exposed to pollution in varying degrees.  The skin of the user group of the present invention must be inherently exposed to pollution after the composition is contacted to the skin; all the method steps of the present claims 17 and 18 must occur every time the Dong composition is used. 
	In claims 17 and 18, any effects on lipid peroxidation of the skin when prior art is used must be inherent due to the same structure of the personal care composition used in the same method steps as presently claimed by applicant.  
	Claims 21-22 and 26 are met as Example 36 in Table 4 contains at least one betaine, cetyl dimethyl betaine, in the amount of 3.15 wt % by the total weight of the composition. Cetyl dimethyl betaine and cetyldimethylcarboxymethyl betaine are synonyms.
	Regarding claims 24, 25, 27-29, Example 36 contains at least one anionic surfactant, sodium C14-C16 olefin sulfonate, in the amount of 1.5 wt % by the total weight of the composition.  
	Regarding claim 30, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consists essentially of" will be construed as equivalent to "comprises". If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of" applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. 	Regarding claims 32-34, prior art is free of sulfate-containing surfactants or coco-glucoside.  See also Table A. 
	Regarding claim 35, the reference teaches that all example formulations have final pH between 5 and 6.   


 Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/GINA C JUSTICE/Primary Examiner, Art Unit 1617